DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The above-mentioned claims are presently dependent upon claims which do not exist in the current claims. Claims 16-18, 21 and 24-26 are dependent upon nonexistent claim 0, Claim 28 is dependent upon nonexistent claim 1 and Claim 27 is dependent upon nonexistent claim 12. For the purposes of examination, the claims dependent upon claims 0, 1 and 12 will be interpreted as being dependent upon claim 15. Claims 16-28 are rejected as being of improper dependent form. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No.10,914,965 corresponding to application No. 15/946,574. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 15, US Patent ‘965 corresponding to application No. 15/946,574 (Line numbers are referencing the unpublished version of the claims) teaches a stereoscopic image apparatus for projecting a stereoscopic image towards an image-forming surface, the stereoscopic image apparatus comprising (Claim 27, Lines 1-2): 
a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected lights 
the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light (Claim 27, Lines 6-8); 
first and second reflective members configured to modify paths of the first and the second reflected lights so that the transmitted light and the first and the second reflected lights collectively form the stereoscopic image (Claim 27, Lines 9-11); and 
first, second and third polarization modulators configured to selectively switch the polarization states of the transmitted light and the first and the second reflected lights between the first and the second states of polarization (Claim 27, Lines 16-18), wherein 
the first, the second and the third polarization modulators are controlled to selectively switch the polarization state of the transmitted light and the first and the second reflected lights to have the same state of polarization (Claim 27, Lines 19-21), 
wherein the stereoscopic image is formed by overlapping of a first image formed from the transmitted light and a second image formed from the first and second reflected lights, and wherein the second image is formed by combining the first and second reflected lights, the second image having at least one non-overlapped area (Claim 27, Lines 12-15).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,958,697 corresponding to 
Regarding Claim 15, US Patent ‘697 teaches a stereoscopic image apparatus for projecting a stereoscopic image towards an image-forming surface, the stereoscopic image apparatus comprising (Column 13, Line 54): 
a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected lights having a second state of polarization, the second state being different from the first state (Column 13, Lines 55-59), wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light (Column 13, Lines 60-62 and Column 15, Lines 23-24); 
first and second reflective members configured to modify paths of the first and the second reflected lights so that the transmitted light and the first and the second reflected lights collectively form the stereoscopic image (Column 13, Lines 63-67); and 
first, second and third polarization modulators configured to selectively switch the polarization states of the transmitted light and the first and the second reflected lights between the first and the second states of polarization (Column 14, Lines 10-14), wherein 
the first, the second and the third polarization modulators are controlled to selectively switch the polarization state of the transmitted light and the first and the second reflected lights to have the same state of polarization (Column 14, Lines 15-19), 


Allowable Subject Matter
Claims 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 29, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected light having a second state of polarization, the second state being different from the first state, wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light; a lens disposed in a light path of the transmitted light following the polarization beam splitter.
These limitations in combination with the other limitations of claim 29 renders the claim non-obvious over the prior art of record.

Cowan (US 2008/0143965) discloses a stereoscopic image apparatus (Figure 5A) comprising: 

wherein the polarization beam splitter (Figure 5A; Elements 558 and 578) has at least two plates (see Figure 5A); 
a refractive member (Figure 5A; Lens 502 and 504) disposed in a path of the incident image light before the polarization beam splitter (Figure 5A; Elements 558 and 578);
first and second reflective members (Figure 5A; Elements 557 and 571) configured to modify paths of the first and the second reflected lights so that the transmitted light and the first and the second reflected lights collectively form the stereoscopic image (see Figure 5A and Paragraph [0041]); 
wherein the stereoscopic image is formed by overlapping of a first image formed from the transmitted light (see Figure 5A; wherein the transmitted light corresponds to the light passing through polarizing beam splitters 558 and 578) and a second image formed from the first and second reflected lights (see Figure 5A; wherein the first and second reflected lights correspond to the lights reflected by polarizing beam splitters 558 and 578), wherein the second image is formed by combining the first and second reflected lights, the second image having at least one non-overlapped area (see Figure 4A and Paragraph [0045]; wherein it is disclosed that due to the fact that the optical path length of the two reflected lights are longer than that of the transmitted light the S 
However, Cowan can’t reasonably be relied upon as teaching a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected light having a second state of polarization, the second state being different from the first state, wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light; a lens disposed in a light path of the transmitted light following the polarization beam splitter.
The dependent claims, claims 30-34, are likewise allowable by virtue of their dependency upon allowable independent claim 29 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882